Citation Nr: 1020380	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a left foot 
disorder (claimed as a left leg disorder). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A hearing was held in December 2009, in Atlanta, Georgia, 
before the undersigned.  A transcript is in the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, the Board has redefined the Veteran's psychiatric 
appeal, as is listed on the title page of this decision.  

Similarly, the Board has redefined the Veteran's appeal for 
his left foot disorder as his complaints specify his left 
foot and not his left leg.  Indeed, at his personal hearing 
before the undersigned, he clearly indicated that he was 
seeking compensation for the residuals of a left foot/ankle 
injury.  He said that he did not believe that his 
osteoarthritis of the left knee was related to his active 
service.  See Transcript of December 2, 2009 personal hearing 
(T.) at 12. 






FINDINGS OF FACT

1. The Veteran did not serve in combat and his claimed in- 
service PTSD stressors have not been corroborated.

2. The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorder, to include 
depressive disorder, and his military service. 

3.  The Veteran has no current diagnosis of a left foot or 
left leg disorder.  
 

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).  

2.  A left foot disorder (claimed as a left leg disorder) was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Letters satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to the Veteran in December 2005 and 
February 2006, prior to the initial RO decision that is the 
subject of this appeal.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
February 2006 letter asked the Veteran to provide specific 
details with respect to his claimed in-service stressors, to 
include locations, approximate dates (within a two-month time 
frame), and the unit of assignment of those involved.  A May 
2006 letter also advised the Veteran as to how VA assigns 
disability ratings and effective dates as per Dingess.  

As indicated above, certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
May 2006 notice was provided to the Veteran, the claim was 
readjudicated in a May 2007 SOC.

Next, VA has a duty to assist a Veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the Veteran's service medical 
and personnel records are associated with the claims folder.  
Identified VA treatment records are also of record. He was 
also afforded the opportunity to testify before the Board in 
December 2009.  

The Board notes that in September 2005, the Veteran inquired 
to his VA social worker about the process for receiving 
Social Security Administration (SSA) disability because he 
reported that he was having trouble working due to his 
"medical condition."  Further review of the file reveals 
that the Veteran was denied Social Security disability.  In 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the 
Court noted that 38 U.S.C.A. § 5103A did not require VA to 
obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The 
Court also stated that VA was not required to obtain records 
in every case in order to rule out their relevance.  Rather, 
the standard is: as long as a reasonable possibility exists 
that the records are relevant to the veteran's claim, VA is 
required to assist the veteran in obtaining the identified 
records.  In this instance, the Veteran himself did not 
identify any SSA records that would be relevant to his claims 
or that there exist SSA records that would be relevant to his 
claim.  The Board, therefore, concludes that the record does 
not establish a reasonable possibility that there are such 
records that are relevant to these claims.

The Board also acknowledges that a VA medical examination was 
not provided with regard to the issues of entitlement to 
service connection for an acquired psychiatric disorder and 
left foot disorder, nor was a VA medical opinion obtained to 
determine the nature and etiology of his complaints.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).   In deciding to remand the issue for a 
medical nexus opinion, the Board notes that the Federal 
Circuit, in a recent decision, upheld the determination that 
a VA medical examination is not required as a matter of 
course in virtually every veteran's disability case involving 
a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010) (distinguishing cases where only a conclusory 
generalized statement is provided by the veteran, in which 
case an examination may not be required).  

With regard to his claim for service connection for an 
acquired psychiatric disorder, the Board concludes an 
examination is not needed in this case because the only 
evidence indicating the Veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  As discussed below, there is no evidence of a 
diagnosis of depression until several decades post-service 
and no evidence linking these conditions to active service.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  Moreover, the 
Veteran's statements of in-service incurrence and continuity 
of symptomatology is found to lack credibility.  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

As to his claim for service connection for a left foot 
disorder, the veteran's VA treatment records do not show the 
Veteran has a disability of left foot.  The records document 
that he suffers from osteoarthritis of the left knee.  
However, he stated at his personal hearing that his left knee 
problems were not related to his active service.  T. at 12.  
Indeed, he even testified that he had not been diagnosed as 
having a disability of the left foot by any medical 
professional.  T. at 13.  Thus, as the Board finds that the 
preponderance of the medical evidence is against a current 
diagnosis of the claimed disorder, an examination is not 
required.  See McLendon, supra.

After a careful review of the file, the Board finds that a VA 
examination is not warranted.  Given the absence of in-
service evidence of chronic manifestations of the disorders 
on appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claims, a remand for VA 
examinations would unduly delay resolution.

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

        PTSD

In this case, the Veteran alleges that he suffers from PTSD 
because he was affected by two events during service in 
Vietnam: (1) that he witnessed a buddy's leg being blown off; 
and (2) that he personally drove over human beings who were 
riding in a cart attached to a bike or motorcycle.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2009).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 
70, 76 (1994).

Here, even though he was the recipient of the Vietnam Service 
Medal and Republic of Vietnam Campaign Medal, he was not 
awarded any combat medals or decorations.  Further, service 
personnel records show that the Veteran served as a truck 
driver, which is not a military occupational specialty that 
denotes combat.  His service treatment records do not show 
any indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnoses.  

Based on the foregoing, the evidence does not support a 
finding that he engaged in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Regarding the Veteran's written statements and sworn 
testimony that he witnessed a buddy's leg being blown off, he 
acknowledged that he could not offer any specific information 
as to the individual who was injured, the place of the 
incident, or a more specific timeframe than the year 1969.  
He could not recall the individual's name.  Therefore, the 
information is not verifiable by U.S. Army and Joint Services 
Records Research Center (JSRRC).  See M21-1MR, Part 
IV.ii.1.D.14.d (VA is not obligated to verify stressors that 
are too vague - the claimant must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment).  The Board again notes that the 
Veteran was specifically advised of the need to provide 
detailed evidence of the stressor in a February 2006 letter.

Next, the Veteran reported in both written statements and 
sworn testimony that he personally drove over human beings 
who were riding in a cart attached to a bike or motorcycle.  
He initially claimed that he was taken away from the scene of 
the wreck by military police and that he was disciplined with 
an Article 15.  However, at his hearing before the Board, he 
admitted that he did not know if anyone was injured in the 
accident. T. at 3.  He also indicated that he was whisked 
away without being interviewed by the military police, and 
that there was no investigation of the incident.  T. at 4.  
He stated that he believed he was given an Article 15 for the 
incident.  T. at 5.  In this regard, the Veteran's 
representative acknowledged that the Veteran's personnel 
records did not show an Article 15 for that incident while 
the personnel records did show that he had been issued other 
Article 15s.

Further, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  Here, the undersigned 
finds it suspect that the Veteran cannot recall the name of 
the service member that he witnessed losing his leg, 
especially since he says the person was his best friend.  The 
Veteran also provided contradictory statements regarding the 
incident.  As noted, he says he witnessed the service members 
lose his leg in an explosion.  However, in a March 2008 
statement, he says he only witnessed the truck being blown 
up.  Similarly, the Veteran initially claimed that he was 
taken away by the military police after the motor vehicle 
incident involving Vietnamese civilians and later 
disciplined.  However, he later testified that he was taken 
away prior to the arrival of the military police, if they 
even arrived, and that there was no investigation.  These 
statements are in direct contradiction to each other.  It is 
also noteworthy that the record does show that he was issued 
Article 15s during the course of military service, but that 
none of those Article 15s were for the alleged motor vehicle 
incident.  Taken together, along with his overall demeanor 
during the hearing, the undersigned does not find the 
Veteran's reported history of in-service stressors to be 
credible.

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) pointed out that corroboration of every detail 
of a stressor under such circumstances, such as the 
claimant's own personal involvement, was not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, in 
this case, given the absence of specific information 
surrounding the buddy's leg being blown off and the wreck, 
the Board finds that the claimed stressors cannot be 
verified.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in October 2005; however, "[a]n opinion by a mental 
heath provisional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of a 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

As the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f), the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
claim for service connection for PTSD, the Board is unable to 
grant the benefits sought.  

Further, the Board is unable to grant service connection for 
an acquired psychiatric disorder, to include depression.  

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran has been 
diagnosed with a depressive disorder.  Hickson element (1) 
has therefore been demonstrated.

With respect to Hickson element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
depressive order or any other psychiatric problem during 
service.  The Veteran's December 1969 separation examination 
revealed that no psychiatric disabilities were present and, 
as noted above, the Veteran denied any depression or 
excessive worry on the report of medical history at that 
time.

In fact, the first evidence of a depressive disorder comes 
more than 30 years after the Veteran left military service.  
There are no in-service or post service medical records 
indicating that the Veteran developed a depressive disorder 
during service.  Accordingly, Hickson element (2) has not 
been met, and the Veteran's claim fails on this basis alone.

In the absence of element (2), it follows that element (3), 
medical nexus, is necessarily lacking.  Indeed, the evidence 
of record does not include any medical statements attempting 
to link the Veteran's currently diagnosed depressive disorder 
to his military service thirty-six years earlier.  To the 
extent that the Veteran contends that a medical relationship 
exists between his currently diagnosed depressive disorder 
and his military service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, such a statement is undermined by the extreme gap of 
medical evidence showing complaints of psychiatric treatment.  
The Board emphasizes the multi-year gap between discharge 
from active duty service (1969) and initial reported symptoms 
related to a psychiatric disorder in 2005 (a 36-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Moreover, as discussed, the 
Veteran attributes his psychiatric disability (depression) to 
his alleged in-service stressors.  The Veteran again is not a 
credible historian with respect to his claimed in-service 
stressors.  This lack of credibility also taints his 
assertion of experiencing psychiatric problems since service.    
See also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, 
it may consider whether self-interest may be a factor in 
making such statements).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as detailed above, 
there is no evidence of an in-service depressive disorder, 
and there is no indication of depressive symptomatology for 
years thereafter. T he Veteran was not formally diagnosed 
with a depressive disorder for more than 30 years after his 
separation from service, and there is no evidence of record 
that the Veteran received continuous treatment for depression 
during this gap.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999) [finding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, and there is no doubt to be otherwise resolved.  
As such, the appeal is denied.

        Left Foot

In this case, the Veteran asserts that he has a left lower 
extremity disorder that was incurred during active service.  
Specifically, he claims that his left leg disorder is related 
to a foot injury incurred in service.  However, having 
carefully reviewed the evidence of record in light of this 
contention and the applicable law, the Board finds that his 
claim fails because a current disorder is not shown for left 
lower extremity/foot, other than osteoarthritis of the left 
knee, which the Veteran states is unrelated to his active 
service.  T. at 12.  
	
	Service treatment records reveal that the Veteran's left foot 
was run over by a 5-ton truck in December 1969.  At the time 
of service separation, two weeks after the truck accident, he 
answered "no" regarding "foot trouble" on his report of 
medical history.  Further, his report of medical examination 
also dated two weeks after the accident, indicated that his 
feet were normal.  Therefore, service records do not show 
chronic residuals associated with a left foot injury at the 
time of discharge.

Next, post-service outpatient treatment records include a May 
1999 indication that his left lower extremity had more muscle 
mass than the right leg and had been in that condition since 
the Veteran was a child.  Additionally, he was given a 
provisional diagnosis of osteoarthritis in the knees in 
October 2005, a prescription for a knee brace in October 
2005, and underwent a total left knee replacement in October 
2007.  However, at his hearing before the Board, the Veteran 
indicated that his knee replacement was not related to his 
in-service foot injury.  T. 12.  The Veteran has not claimed 
a left knee disorder and he acknowledges that no left leg or 
foot disorders have been diagnosed.  Id.

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  Pain, in and of itself, is 
not a disability.  Is.  At this time, there is no competent 
evidence that the Veteran has a disease or injury relating to 
the left leg or foot.  Significantly, there is no competent 
evidence of a current diagnosis of a left leg or foot 
disorder.  
	
The Board notes that the Court held in McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  Here, as discussed above, the record shows that 
the Veteran has never been diagnosed as having a disability 
of the left lower extremity (other than osteoarthritis of the 
left knee) during the course of the entire appeal period. 
	
In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  As stated above, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan 451 F.3d 1331.  
The Board, however, finds that the Veteran's reported history 
of a continued left leg or foot disorder since active service 
is inconsistent with the other evidence of record.  As noted, 
he has no current diagnosis of any left leg or foot 
condition.  Accordingly, equipoise is not shown, and the 
benefit of the doubt rule does not apply.  As such, the Board 
is unable to grant the benefits sought.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a left foot disorder (claimed as a 
left leg disorder) is denied. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


